COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Roberto Alfredo Ventura v. The State of Texas

Appellate case number:      01-14-00095-CR

Trial court case number:    1355473

Trial court:                182nd District Court of Harris County

        This case was abated and remanded to the trial court based on counsel, Tony
Aninao’s, failure to timely file a brief on appellant’s behalf. On August 20, 2014, counsel
filed a brief on appellant’s behalf. On August 21, 2014, counsel filed a “Consolidated
Motion to Reinstate Appeal to the Active Docket and Motion to Vacate Abatement Order
and 1st Motion for Leave to File Appellant’s Brief.” We grant the motion to reinstate
appeal and motion to vacate abatement order, withdraw our August 5, 2014 abatement
order, and reinstate this case on the Court’s active docket. Appellant’s brief was filed
with this Court on August 20, 2014. Accordingly we dismiss appellant’s motion for leave
to file appellant’s brief as moot.
      The State’s brief, if any, is due within 30 days of the date of this order. See TEX.
R. APP. P. 38.6(b).
       It is so ORDERED.


Judge’s signature: /s/ Jim Sharp
                     Acting individually      Acting for the Court

Date: September 23, 2014